The opinion of the court was delivered by
Lewis, C. J.
It is the policy of the law to facilitate the settlement of controversies, and therefore an offer to pay a sum of money to compromise a dispute, is not admissible in evidence to prove that the sum offered was admitted to be due. But it is also the object of the law of evidence to ascertain the truth, and therefore the distinct admission of a fact in a letter or in conversation, is not to be excluded because it is accompanied by an offer to compromise the suit. Proposals made while the compromise is on the carpet, do not bind, but conversations in which a fact is disclosed may be admitted to prove it: Deloquy v. Rentoul, 2 Mart. Lou. Rep. 175; Sanbern v. Neilson, 3 N. H. Rep. 501, 508-9; Hartford Bridge Co. v. Granger and Others, 4 Conn. Rep. 142; Marsh v. Gold, 2 Pick. 290; Gerrish v. Sweetser, 4 Pick. 377. In the case before us, the letter received in evidence contained distinct admissions of material facts. Those facts cannot be excluded because the same letter closes with an offer of a certain sum of money to settle the matter. If the plaintiff in error had confined his objection to the closing paragraph containing the offer of “ a note at four months for $120 to settle the matter,” it is probable that the objection would have been sustained. But he objected to the whole letter, and the court was right'in overruling his objection.
Judgment affirmed.